Title: Enclosure: Statement of the Foreign Fund Account, 31 December 1793
From: Jefferson, Thomas
To: Washington, George


EnclosureStatement of the Foreign Fund Account







The Department of State (for the foreign fund) in account with the United States

1793.

Dollars
1793.

Dollars


Apr. 11.
To the Treasurer’s order on the Bank


By orders on the bank as follows, to wit,




  of the US. for
39,500.
Apr. 11.
in favor of Mordecai Lewis for Gilmore’s bills of exchange payable to Thos. Pinckney for £600. sterl. (as per the bank acct., and by our bankers letter of July 1. 1793).
 2,600.






in favor of Willing, Morris & Swanwick for their Exchange payable to T. Pinckney for £3000. sterl. (as per the bank acct. & banker’s letters of July 1. & Aug. 15. 93.)
13,000.






in favor of Walter Stewart for his Excha: payable to T. Pinckney for £400. sterl. (as per the bank acct. and our bankers letters of July 1. & Aug. 15. 93.)
 1,733.33





12.
in favor of Nathaniel Cutting on account of his mission to Algiers. (as by the bank acct.)
 1,000.





July 12.
in favor of James Blake on account of his mission to Madrid (as by the bank acct.)
  800.





31.
in favor of John Wilcocks for his Excha: payable to T. Pinckney for £1077.11.9 sterl. (as by the bank acct.)
 5,000.





Sep. 27.
in favor of John Swanwick for his Excha: payable to T. Pinckney for £1300. sterl. (as by bank acct. and Mr. Kean’s letter of Nov. 4. 93.)
 5,980.





30.
in favor of John Vaughan for his Excha: payable to T. Pinckney for £1000. sterl. (as by the bank acct. and Mr. Kean’s letter of Nov. 4. 93.)
 4,600.





Dec. 18.
By cash in the bank of the US. (as by the bank acct. & Mr. Kean’s lre this date)
 4,786.67







39,500.


 